DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 8 (Currently amended)
Claims 2-5, 9-11 and 13-14 (Previously Presented)
Claim 7 (Original)
Claims 6, 12 and 15-21 (Canceled)

Allowable Subject Matter
Claims 1-5, 7-11 and 13-14 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a plurality of GUI elements representing an EV charging station in the network of EV charging stations, wherein the EV charging station comprises a plurality of output connections and wherein each of the output connections is couplable to at least one head of a plurality of heads that are connectable to EVs, wherein the output connections are numbered in sequence from one to N, where N is an integer, and wherein further the AC charging current from the higher voltage side of the printed circuit board is provided to only one of the output connections at a time per EV charging station in accordance with a charging procedure, wherein the charging procedure comprises directing the AC charging current to the plurality of output connections in a ; and
wherein the processor is further operable for executing instructions that, when executed, turn on and turn off a component of the network of EV charging stations responsive to user interaction with the GUI, wherein the component is selected from the group consisting of: a selected head of the plurality of heads, a selected output connection of the plurality of output connections, and a selected EV charging station in the network of EV charging stations.”, in combination with all other elements recited in claim 1.
Claims 2-5 and 7 are also allowed as it further limits allowed claim 1.

Regarding claim 8, prior arts do not suggest or teach, among other claimed allowable features, “receiving information from the network of EV charging stations, wherein each of the EV charging stations comprises a plurality of output connections, wherein the  connection of the plurality of output connections until a programmed length of a first interval of time expires, and wherein further the AC charging current is then stopped, restarted, and directed to a second output connection of the plurality of output connections until a programmed length of a second interval of time expires;
generating a graphical user interface (GUI) comprising a respective GUI element for each of the EV charging stations in the network of EV charging stations; receiving a selection of a GUI element for a selected EV charging station; based on the information received from the network of EV charging stations, displaying information indicating which output connection of the selected EV charging station is receiving the AC charging current; and turning on and turning off a component of the network of EV charging stations in response to input commands, wherein the component is selected from the group consisting of: a selected head of the plurality of heads, a selected output connection of the plurality of output connections, and a selected EV charging station in the network of EV charging stations.”, in combination with all other elements recited in claim 8.
Claims 9-11 and 13-14 are also allowed as it further limits allowed claim 8.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 





/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 21, 2021